            Case 21-10751-AJC         Doc 28     Filed 05/12/21     Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA

In re:                                               Case No.: 21-10751-A,1C
Adniel Leon,
       Debtor(s).                                    Chapter 13


      EX PARTE AGREED MOTION FOR SUBSTITUTION OF COUNSEL

       Pursuant to Local Rule 2091-1(B) and Local Rule 9013-1(C)(22), the following

hereby stipulate and agree to the appointment of' attorney, JOSE A. BLANCO, from the

firm of JOSE A. BLANCO, P.A., as the attorney of record for the Debtor(s), Adniel I.eon,

and the removal o1 ROBER I SANCHEZ, as counsel for the Debtor(s). There are no further

attorney'S tees and costs that are due to Robert Sanchez. Robert Sanchez herein assigns the

balance of his attorney's fees and c~s that would have been paid through the plan to Jose

A. Blanco. The Debtor herein .greeto this Stipulation of Counsel and agrees to transfer

the remaining in-plan b la   e,   well as any earned vet unpaid fees. to ,Jose A. Blanco.


Dated: May :. 2021                                   Dated:,Mav 81 2021



Robert Sa lche- sq.                                    seA. Blanco, Esq.
l lorida Bar No. 0442161                              lorida Bar No. 062449
Robert Sanchez, P.A.                                 Jose A. Blanco, P.A.
355 W 49`x' Street                                   355 W 49`f' Street
I Iialeah, Florida 33012                             Hialeah, Florida 33012
Tel. (305) 687-8008                                  Tel. (305) 349-3463



Debtor(s): Adniel Leon
